56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William H. BLANKENSHIP, Petitioner--Appellant,v.Franklin E. FREEDMAN, Jr.;  North Carolina Department ofCorrections;  James B. Hunt, Jr., Respondents--Appellees.
No. 95-6373.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

William H. Blankenship, Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we grant a certificate of probable cause to appeal and affirm on the reasoning of the district court.*  Blankenship v. Freedman, No. CA-94-241-5-HC-H (E.D.N.C. Mar. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 We modify the court's order granting summary judgment, however, to reflect that Appellant's action is dismissed without prejudice